DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


        Claims 1 -20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims of the following: U.S. Patent No. 10,477,146, U.S Patent No. 10,715,763, and U.S Patent No. 11,134,216.  Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claims of U.S. Patent No. 10,477,146, U.S Patent No. 10,715,763, U.S Patent No. 11,134,216, and independent claims of the present application share the following: a controller for calibrating a videoconferencing system, the system including a first codec connected to a second codec through a videoconferencing connection, the controller comprising: an output in communication with the first codec for controlling the first codec to transmit a videoconferencing signal to the second codec through the videoconferencing connection; and an input for receiving a calibration adjustment value from another controller over a network, the other controller in communication with the second codec; wherein the controller is configured to adjust a signal level setting of the first codec using a level adjustment command of the first codec, the level adjustment command determined according to the calibration adjustment value transmitted by the other controller.  And, a videoconferencing calibration system comprising: a first videoconferencing component; a first codec in communication with the first videoconferencing component; a second codec connected to the first codec via a videoconferencing connection; a first controller in communication with the first videoconferencing component and the first codec, the first controller configured to control the first videoconferencing component to transmit a videoconferencing signal to the second codec though the videoconferencing connection; and an output component coupled between the first codec and the first controller, the first controller configured to control the first videoconferencing component to transmit a local videoconferencing signal to the output component though the first codec, analyze the local videoconferencing signal received at the output component to determine a local calibration adjustment value, and adjust a local level setting of the first codec according to the determined local calibration adjustment value.

                                                          
Conclusion                 
          
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/AMAL S ZENATI/Primary Examiner, Art Unit 2656